                          Case 4:16-cv-05314-JST Document 646 Filed 09/16/21 Page 1 of 5



              1      COOLEY LLP                                      SIMPSON THACHER & BARTLETT LLP
                     JOHN C. DWYER (136533)                          JAMES G. KREISSMAN (206740)
              2      (dwyerjc@cooley.com)                            jkreissman@stblaw.com
                     JESSICA VALENZUELA SANTAMARIA (220934)          2475 Hanover Street
              3      (jvs@cooley.com)                                Palo Alto, CA 94304
                     BRETT DE JARNETTE (292919)                      Telephone: (650) 251-5000
              4      (bdejarnette@cooley.com)                        Facsimile: (650) 251-5002
                     3175 Hanover Street
              5      Palo Alto, CA 94304-1130                        JONATHAN K. YOUNGWOOD
                     Telephone: (650) 843-5000                       (admitted pro hac vice)
              6      Facsimile: (650) 849-7400                       jyoungwood@stblaw.com
                                                                     JANET A. GOCHMAN
              7      KATHLEEN GOODHART (165659)                      (admitted pro hac vice)
                     (kgoodhart@cooley.com)                          (jgochman@stblaw.com)
              8      AARTI REDDY (274889)                            JOHN A. ROBINSON
                     (areddy@cooley.com)                             (admitted pro hac vice)
              9      LAURA ELLIOTT (286702)                          (jrobinson@stblaw.com)
                     (lelliott@cooley.com)                           425 Lexington Avenue
           10        3 Embarcadero Center, 20th Floor                New York, NY 10017
                     San Francisco, CA 94111-4004                    Telephone: (212) 455-2000
           11        Telephone: (415) 693-2000                       Facsimile: (212) 455-2502
                     Facsimile: (415) 693-2222
           12
           13        Attorneys for Defendants
                     TWITTER, INC., RICHARD COSTOLO and ANTHONY NOTO
           14
           15
                                                  UNITED STATES DISTRICT COURT
           16
                                                 NORTHERN DISTRICT OF CALIFORNIA
           17
                                                        OAKLAND DIVISION
           18
           19
                     In re TWITTER, INC. SECURITIES            Case No. 4:16-cv-05314-JST (SK)
           20        LITIGATION
                                                               (Consolidated with 4:16-cv-05439-JST)
           21
                     This Document Relates to:                 CLASS ACTION
           22
                           ALL ACTIONS                         DEFENDANTS’ NOTICE OF FILING OF
           23                                                  DECLARATIONS CERTIFYING RECORDS
                                                               PURSUANT TO FEDERAL RULES OF EVIDENCE
           24                                                  803(6) AND 902(11)

           25
           26
           27
           28
  COOLEY LLP                                                                DEFS.’ NOTICE OF FILING OF DECLARATIONS
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                                                 CERTIFYING RECORDS
                                                                                        Case No. 4:16-CV-05314-JST
                          Case 4:16-cv-05314-JST Document 646 Filed 09/16/21 Page 2 of 5



              1             Defendants Twitter, Inc., Richard Costolo, and Anthony Noto respectfully file the attached

              2      Declarations of Krista Bessinger, Richard Costolo, Anthony Noto, and Nina Shin Certifying Records

              3      Pursuant to Federal Rules of Evidence 803(6) and 902(11) (collectively, the “Declarations”), attached

              4      hereto as Exhibits A-D. The relevant exhibits were provided to Plaintiffs’ counsel for inspection “[a]t

              5      least twenty-one calendar days before the final pretrial conference,” including through the parties’

              6      pretrial exchanges and Defendants’ productions to Plaintiffs during written discovery. See Standing

              7      Order for Civil Jury Trials Before District Judge Jon S. Tigar at 3, ¶ D.1.

              8             In filing this Notice and the attached declarations, and serving the same upon Plaintiffs,

              9      Defendants hereby give notice that they may offer one or more of the exhibits identified in the

           10        Declarations into evidence at trial in this case pursuant to Federal Rules of Evidence 803(6) and

           11        902(11). Defendants previously served the Declarations on Plaintiffs on September 13, 2021.

           12               Rule 803(6) provides that, regardless of the declarant’s availability, a record of an act, event,

           13        condition, opinion, or diagnosis is not barred by the hearsay rule if:

           14               (A) the record was made at or near the time by—or from information transmitted by—someone

           15        with knowledge;

           16               (B) the record was kept in the course of a regularly conducted activity of a business,

           17        organization, occupation, or calling, whether or not for profit;

           18               (C) making the record was a regular practice of that activity;

           19               (D) all these conditions are shown by the testimony of the custodian or another qualified

           20        witness, or a certification that complies with Rule 902(11) or (12) or with a statute permitting

           21        certification; and

           22               (E) the opponent does not show that the source of information or the method or circumstances

           23        of preparation indicate a lack of trustworthiness.

           24               Rule 902(11), in turn, permits the authentication of a business record when it meets the

           25        requirements of Rule 803(6)(A)-(C), as shown by a certification of the custodian or another qualified

           26        person. See Fed. R. Evid. 902(11). A qualified person under the business records exception means

           27        “‘someone with knowledge’ about the record-keeping.” ABS Entm’t, Inc. v. CBS Corp., 908 F.3d 405,

           28        426 (9th Cir. 2018) (citation omitted).
  COOLEY LLP                                                                            DEFS.’ NOTICE OF FILING OF DECLARATIONS
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       1.                                    CERTIFYING RECORDS
                                                                                                    Case No. 4:16-CV-05314-JST
                            Case 4:16-cv-05314-JST Document 646 Filed 09/16/21 Page 3 of 5



              1              Ms. Bessinger, Mr. Costolo, Mr. Noto, and Ms. Shin have knowledge of Twitter’s record-

              2      keeping practices and the Declarations establish that the documents described therein were created as

              3      a regular practice in the course of regularly-conducted activities by persons with personal knowledge

              4      of their contents at or near the time of the events they describe. Defendants note also that foundation

              5      for several of these exhibits’ status as business records was previously established by the Custodian

              6      of Records Declaration of Andrew Amoranto, submitted in support of Defendants’ motion for

              7      summary judgment and to which Plaintiffs did not object. 1 See ECF No. 356-1. Mr. Amoranto testified

              8      that these documents “constitute writings maintained, taken, or made in the regular or ordinary course

              9      of business of Twitter at or near the time of the act, condition, event, or opinion to which they relate

           10        by—or from information transmitted by— persons employed by Twitter who had (1) knowledge of

           11        the act, condition, event, or opinion; and (2) a business duty to Twitter to accurately and completely

           12        take, make, and maintain such records and documents in the regular practice of their position(s).” Id.

           13        ¶ 4.

           14                Defendants submit the Declarations to aid the Court in ruling that these documents are business

           15        records, thus expediting trial and saving the Court, the parties, and the jury valuable time by limiting

           16        non-substantive foundational testimony and resolving disputes as to the admissibility of exhibits in

           17        advance.2 See Fed. R. Evid. 803(6) cmt. (business record certifications help avoid “the expense and

           18        inconvenience of producing time-consuming foundation witnesses.”). Some of these exhibits have

           19        been submitted to the Court as “bellwether exhibits,” see ECF No. 594-2, and Defendants further seek

           20        to provide the Court with additional foundation to make a ruling with respect to whether such

           21        documents are business records under Rule 803(6). 3

           22
                     1
                       Specifically, Trial Exhibit 3174 and the email attachments to Trial Exhibits 2020 and 3236 are subject
           23        to this declaration.
           24        2
                      Defendants reserve their right to argue at trial that evidence not subject to the Declarations also falls
                     within Rule 803(6) or is otherwise not barred by the hearsay rule, and that evidence subject to the
           25        Declarations is not barred by the hearsay rule for additional reasons beyond the applicability for Rule
                     803(6).
           26
                     3
                       Several exhibits subject to this notice are emails containing attachments. While Defendants’ position
           27        is that the entirety of such exhibits are business records for purposes of Rule 803(6), Defendants note
                     that the Court may conclude that the attachments to such emails are business records even if their
           28        cover emails are not.
  COOLEY LLP                                                                            DEFS.’ NOTICE OF FILING OF DECLARATIONS
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                                                             CERTIFYING RECORDS
                                                                                                    Case No. 4:16-CV-05314-JST
                        Case 4:16-cv-05314-JST Document 646 Filed 09/16/21 Page 4 of 5



              1
                     DATED: September 15, 2021           Respectfully submitted,
              2
              3                                          COOLEY LLP
              4                                          JOHN C. DWYER
                                                         JESSICA VALENZUELA SANTAMARIA
              5                                          BRETT DE JARNETTE
              6
              7                                          /s/ Brett De Jarnette
                                                                       BRETT DE JARNETTE
              8
                                                         3175 Hanover Street
              9                                          Palo Alto, CA 94304-1130
                                                         Telephone: (650) 843-5000
           10                                            Facsimile: (650) 849-7400
                                                         dwyerjc@cooley.com
           11                                            jvs@cooley.com
                                                         bdejarnette@cooley.com
           12
                                                         COOLEY LLP
           13                                            KATHLEEN GOODHART
                                                         AARTI REDDY
           14                                            LAURA ELLIOTT
                                                         3 Embarcadero Center, 20th Floor
           15                                            San Francisco, CA 94111-4004
                                                         Telephone: (415) 693-2000
           16                                            Facsimile: (415) 693-2222
                                                         kgoodhart@cooley.com
           17                                            areddy@cooley.com
                                                         lelliott@cooley.com
           18
                                                         SIMPSON THACHER & BARTLETT LLP
           19                                            JAMES G. KREISSMAN (206740)
                                                         2475 Hanover Street
           20                                            Palo Alto, CA 94304
                                                         Telephone: (650) 251-5000
           21                                            Facsimile: (6500 251-5002
                                                         jkreissman@stblaw.com
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP                                                           DEFS.’ NOTICE OF FILING OF DECLARATIONS
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                                            CERTIFYING RECORDS
                                                                                   Case No. 4:16-CV-05314-JST
                           Case 4:16-cv-05314-JST Document 646 Filed 09/16/21 Page 5 of 5



              1
                                                            JONATHAN K. YOUNGWOOD (pro hac vice)
              2                                             JANET A. GOCHMAN (pro hac vice)
                                                            JOHN A. ROBINSON (pro hac vice)
              3                                             425 Lexington Avenue
                                                            New York, NY 10017
              4                                             Telephone: (212) 455-2000
                                                            Facsimile: (212) 455-2502
              5                                             jyoungwood@stblaw.com
                                                            jgochman@stblaw.com
              6                                             jrobinson@stblaw.com

              7                                             Counsel for Defendants Twitter, Inc., Richard
                                                            Costolo and Anthony Noto
              8
              9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27        255978418

           28
  COOLEY LLP                                                               DEFS.’ NOTICE OF FILING OF DECLARATIONS
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                                                CERTIFYING RECORDS
                                                                                       Case No. 4:16-CV-05314-JST
